Citation Nr: 0500854	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-33 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than March 26, 1998, 
for the grant of service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
degenerative disc disease of the lumbar spine and assigned an 
effective date of Match 26, 1998.

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge sitting at the RO in August 
2004.  A transcript of that hearing is of record.  During the 
hearing, the veteran raised the issues of increased rating 
for the service-connected degenerative disc disease of the 
lumbar spine and entitlement to aid and attendance.  Those 
issues are referred to the RO for consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the August 2004 hearing, the veteran and his 
representative raised the claim of clear and unmistakable 
error (CUE) in the RO's February 1973 rating decision.  

Because a finding of CUE in a prior rating action could 
render moot the earlier effective date claims on appeal, the 
Board finds that the CUE claims are inextricably intertwined 
with the claims on appeal.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).

The Board is required to remand the appeal so that the agency 
of original jurisdiction can consider the CUE issue in the 
first instance.  Huston v. Principi, 18 Vet. App. 395 (2004).

Therefore, on remand, the RO should adjudicate the newly 
raised claim for CUE.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2003).

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The AMC or RO should adjudicate the 
veteran's claim of CUE in the February 
1973 rating decision.

The veteran and his representative are 
reminded that to obtain appellate review 
of any issue not currently in appellate 
status, a timely appeal must be 
perfected.

3.  Thereafter, the AMC or RO should 
readjudicate the claim for earlier 
effective date, and if it is not fully 
granted, issue a supplemental statement 
of the case, before returning  the claims 
file to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



